SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

45
TP 14-01326
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DAVID FRANZ, PETITIONER,

                      V                              MEMORANDUM AND ORDER

MARTIN G. D’AMBROSE, TOWN/VILLAGE ADMINISTRATOR,
EAST ROCHESTER AND VILLAGE OF EAST ROCHESTER,
RESPONDENTS.


TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (MATTHEW J. FUSCO OF
COUNSEL), FOR PETITIONER.

COUGHLIN & GERHART, LLP, BINGHAMTON (PAUL J. SWEENEY OF COUNSEL), FOR
RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by an order of the Supreme Court, Monroe County [Thomas A.
Stander, J.], entered July 23, 2014) to review a determination of
respondents. The determination denied petitioner’s application for
benefits under General Municipal Law § 207-c.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination that he is not entitled to General
Municipal Law § 207-c benefits. After a hearing, the Hearing Officer
issued a report recommending that petitioner’s application for such
benefits be denied on the ground that there was no causal link between
petitioner’s alleged injuries and the motor vehicle accident at issue.
Respondents issued a final determination comporting with the Hearing
Officer’s recommendation. On this record, we are constrained to
conclude that respondents’ determination that there was no causal link
between petitioner’s alleged injuries and the accident is supported by
substantial evidence (see Matter of Hensel v City of Utica, 115 AD3d
1217, 1218, lv denied 23 NY3d 908, rearg denied 24 NY3d 975).




Entered:    February 6, 2015                       Frances E. Cafarell
                                                   Clerk of the Court